IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00393-CV

THOMAS RAY SIDES,
                                                            Appellant
v.

MARCO CONEY, ET AL,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. CIO-15-43506


                          MEMORANDUM OPINION


       Appellant’s brief was due in this case on April 11, 2016. On May 18, 2016, the Clerk

of the Court sent a letter to Appellant notifying him that no brief had been filed and that

the Court may dismiss this appeal for want of prosecution unless, within twenty-one

days of the date of the letter, he or any party desiring to continue the appeal filed with

this Court a response showing grounds for continuing the appeal. Appellant has filed no

response. Accordingly, this appeal is dismissed for want of prosecution.
                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 6, 2016
[CV06]




Sides v. Coney                                           Page 2